PER CURIAM.
The appellant, which was the defendant in the trial court, appeals a final judgment and assigns as error the trial court’s denial of its motion for a new trial. It affirmatively appears from the record that a procedural irregularity, which was the basis of the motion for a new trial, occurred during the final argument of appellant’s counsel before the jury retired. Appellant’s counsel learned of it before the jury returned to deliver its verdict, but he did not complain until the adverse verdict had been announced. Under these circumstances we hold that the trial court did not abuse its discretion in denying the motion, for a new trial. See Tyus v. Apalachicola Northern Railroad Company, Fla.1961, 130 So.2d 580, 587, 588.
Affirmed.